PER CURIAM.
This appeal questions the correctness of a summary judgment rendered in favor of the appellee, an alleged assignee of certain accounts payable due from the appellant to a third party. We reverse.
The record on appeal fails to demonstrate that there was no genuine issue of a material fact under the issues as made by the original complaint and general denial answer thereto. See: Harvey Building, Inc. v. Haley, Fla.1965, 175 So.2d 780; Holl v. Talcott, Fla.1966, 191 So.2d 40; Deehl v. Sparks Construction Co., Inc., Fla.App.1966, 191 So.2d 605; Visingardi v. Tirone, Fla.1966, 193 So.2d 601.
This cause is remanded to the trial court for the purpose of receiving evidence on the issues as made by the pleadings and rendition of a final judgment thereon.
Reversed and remanded with directions.